The Honorable Claud W. Cash State Senator 1301 Thrush Jonesboro, AR 72401
Dear Senator Cash:
You have requested an Attorney General opinion concerning insurance coverage. I am issuing the following opinion in response to your request.
Your questions are:
  (1) Are insurance companies that cover medical treatment required to cover chiropractic care at the same level of coverage?
  (2) Are insurance companies that cover medical treatment required to cover alternative medical treatment such as massage therapy and acupuncture at the same level?
  (3) Must insurance companies provide chiropractors the same opportunities to become a part of the list of approved care providers as those doctors who provide the more traditional medical treatment?
RESPONSE
Question 1 — Are insurance companies that cover medical treatmentrequired to cover chiropractic care at the same level of coverage?
It is my opinion that Arkansas law does require insurance companies to cover service rendered by a chiropractor if the service rendered is service that could also be rendered by a doctor.
This requirement arises out of A.C.A. § 23-79-114, which states:
  (a)(1) Notwithstanding any provision of any individual or group policy of accident and health insurance or any provision of a policy, contract, plan, or agreement for hospital or medical service or indemnity, in cases where the policy, contract, plan, or agreement provides for payment or reimbursement for any service provided by persons licensed under the Arkansas Medical Practices Act, § 17-95-201
et seq., the person entitled to benefits or person performing services under the policy, contract, plan, or agreement is entitled to payment or reimbursement on an equal basis for the service when the service is performed by any person licensed under any of the examining boards found in § 17-80-101, as amended by §§ 17-95-301—17-95-304.
A.C.A. § 23-79-114 (emphasis added).
The above-quoted statute requires parity coverage for services rendered by persons licensed by the boards named in A.C.A. § 17-80-101. One such board is the Arkansas State Board of Chiropractic Examiners. The express language of A.C.A. § 23-79-114, above, indicates that the service rendered by the chiropractor must be a service that a doctor would render. If the service rendered by a chiropractor is service that a doctor does not perform, this provision will not apply and coverage will not be required. It should be noted that the above requirement also applies to health maintenance organizations. See A.C.A. § 23-76-103;23-75-102(11) (expressly making applicable the provisions of A.C.A. §23-79-114).
Question 2 — Are insurance companies that cover medical treatmentrequired to cover alternative medical treatment such as massage therapyand acupuncture at the same level?
It is my opinion that Arkansas law does not require parity coverage for "alternative medical treatment" such as massage therapy and acupuncture. However, coverage of such treatment may be required by contract under the provisions of particular policies if a physician has ordered the treatment. Moreover, under certain circumstances, coverage for such treatment may be required under a policy issued pursuant to the Comprehensive Health Insurance Pool Act, A.C.A. § 23-79-501 et seq., for which only certain individuals are eligible (see A.C.A. § 23-79-509). A policy issued pursuant to this statutory authority must cover "[p]rofessional services for the diagnosis or treatment of injuries, illnesses, or conditions, other than mental or dental, which are rendered by a physician, or by other licensed professionals at his direction." Although the Arkansas Supreme Court has not interpreted the term "licensed professional," as used in this statutory provision, its language could plausibly be interpreted to require coverage for services rendered at the direction of a physician by a massage therapist who is licensed pursuant to A.C.A. § 17-86-101 et seq., or by an acupuncturist who is licensed pursuant to A.C.A. § 17-102-101 et seq.
Question 3 — Must insurance companies provide chiropractors the sameopportunities to become a part of the list of approved care providers asthose doctors who provide the more traditional medical treatment?
This question is most pertinent to health maintenance organizations. It is my opinion that health maintenance organizations are not required to provide chiropractors the same opportunity to become a part of the list of approved care providers as they provide to traditional doctors. Although health maintenance organizations are required to include an "adequate" number of providers on their lists of participating providers, see
Arkansas Department of Health Rules and Regulations for Health Maintenance Organizations in Arkansas, such organizations are free to designate the particular providers that will be included on their lists. I am not aware of any state or federal law that requires insurance companies to contract with particular providers.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General